DETAILED ACTION
The present office action is responsive to the applicant’s filling an RCE request on 03/04/2022. 
The application has claims 1-20 present. All the claims have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant's claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.

Furthermore, the prior art of record does not teach: 

“receive a user identifier and a group identifier;
access a graphical object set comprising a plurality of graphical objects
associated with the group identifier in a group-based communication repository,
the graphical object set defined for a workspace of the group-based communication
platform; determine a ranking for the graphical object set based on the user identifier;
receive a request for a graphical object interface; and
in response to receiving the request, determine at least one suggested graphical
object based on the ranking and cause rendering of the at least one suggested graphical object to
a graphical object selection interface”.

As such, none of the prior art teaches these limitations in combination to all other limitations as presented by the claim language.

Closest prior art:
	Rodriguez et al. (US 11044218): teaches chat identities associated with particular users of the particular user devices from a messaging application. Providing filtered/suggested command, emojis to users based on user data. 

Chen et al. (US 20180255009): teaches retrieving one or more emoji recommendations from the social network server, wherein the one or more emoji recommendations are selected from an emoji library for the first user in accordance with social behavior information of the first user.

Fernandez et al. (US 20190056841): teaches accurately sorting and finding emojis. Each emoji may include a label that identifies that emoji as belonging to a certain team (category). Emoji information, the updated emoji information being configured to populate an emoji keyboard to be used by a user.

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144